Mb. Justice Wole
delivered the opinion of the court.
This case was begun before the District Court of Agua-dilla by an information against Bernardo Gonzalez charging him with the crime of seduction (felony), inasmuch as he had,, on one of the days of the month of October, 1912, or thereabouts, under promise of marriage, seduced the unmarried female Antonia Maria Coll, of previous chaste character, and had carnal intercourse with her. The case was tried before a jury and the court sentenced him to one year in the penitentiary at hard labor.
The appellant relies practically on only one assignment of error, namely, that the proof was insufficient to support the verdict, but in his brief his argument is almost entirely *1099based on the deductions that might be inferred from several letters. These letters, on motion of the fiscal of this court,, have already been stricken from the transcript of the record because not properly identified by due reference in the statement of the case. Strictly speaking, we cannot take these letters into consideration, but even if we could they merely attack the credibility of the prosecuting witness and their tendency for any other purpose as evidence is only to raise a doubt on the previous chaste character of such witness.. With respect to these errors, even supposing them to exist, this court would not interfere with the verdict of the jury.
The carnal act was committed by the appellant and the story of the prosecuting witness was corroborated in its essential aspects by two witnesses. The judgment must be affirmed.

Affirmed.

Chief Justice Hernandez and Justices del Toro and Aldrey concurred.
Mr. Justice MacLeary took no part in this decision.